11-2172-ag
         Windrawaty v. Holder
                                                                                       BIA
                                                                                McManus, IJ
                                                                               A099 605 214
                                                                               A099 605 215
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 15th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                GERARD E. LYNCH,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       ______________________________________
12
13       ERNY WINDRAWATY,
14       BAMBANG SURYONO BAKTIA INPUTRA,
15                Petitioner,
16
17                          v.                                  11-2172-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       ______________________________________
23
24       FOR PETITIONER:                 H. Raymond Fasano, New York, New
25                                       York.
26
27
28
29
 1   FOR RESPONDENT:        Tony West, Assistant Attorney
 2                          General; Russell J.E. Verby, Senior
 3                          Litigation Counsel; Jennifer A.
 4                          Singer, Trial Attorney, Office of
 5                          Immigration Litigation; U.S.
 6                          Department of Justice, Washington,
 7                          D.C.
 8
 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Erny Windrawaty and Bambang Suryono Baktia Inputra,

14   natives and citizens of Indonesia, seek review of an April

15   29, 2011 decision of the BIA affirming the May 21, 2009

16   decision of an Immigration Judge (“IJ”), which denied their

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).   In re Erny

19   Windrawaty, Bambang Suryono Baktia Inputra, Nos. A099 605

20   214/215 (B.I.A. Apr. 29, 2011), aff’g No. A099 605 214/215

21   (Immig. Ct. N.Y. City May 21, 2009).   We assume the parties’

22   familiarity with the underlying facts and procedural history

23   in this case.

24       We have reviewed both the IJ’s and the BIA’s opinions

25   “for the sake of completeness.”   Zaman v. Mukasey, 514 F.3d
26   233, 237 (2d Cir. 2008).   We review the agency’s findings of


                                   2
 1   fact under the substantial evidence standard, “treating them

 2   as ‘conclusive unless any reasonable adjudicator would be

 3   compelled to conclude to the contrary.’”   Corovic v.

 4   Mukasey, 519 F.3d 90, 95 (2d Cir. 2008) (quoting 8 U.S.C.

 5   § 1252(b)(4)(B)).   “We review de novo questions of law and

 6   the application of law to undisputed fact.”   Bah v. Mukasey,

 7   529 F.3d 99, 110 (2d Cir. 2008).

 8       Petitioners challenge only the agency’s denial of

 9   withholding of removal based on their claim of a pattern or

10   practice of persecution of ethnic Chinese Christians in

11   Indonesia.   We conclude that the agency reasonably

12   determined that Petitioners did not sustain their burden of

13   demonstrating their eligibility for this form of relief.

14   See 8 C.F.R. § 1208.16(b)(2).

15       Contrary to Petitioners’ argument, the BIA did not rely

16   exclusively on this Court’s decision in Santoso v. Holder,

17   580 F.3d 110 (2d Cir. 2009), to find that they failed to

18   show a pattern or practice of persecution of ethnic Chinese

19   Christians in Indonesia.   Indeed, a review of the record

20   indicates that, in finding that Petitioners failed to

21   demonstrate systemic and pervasive persecution, the BIA

22   referenced not only Santoso v. Holder, but also the country


                                     3
 1   conditions evidence in the record and the portion of the

 2   IJ’s decision in which the IJ found that Windrawaty’s

 3   testimony–that Indonesian police officers determined that

 4   she was at fault for colliding with a Muslim motorcyclist

 5   and ordered her to pay a fine–“standing alone,” did not

 6   establish a pattern or practice of persecution.   See Xiao Ji

 7   Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d

 8   Cir. 2006) (presuming that the agency “has taken into

 9   account all of the evidence before [it], unless the record

10   compellingly suggests otherwise”).

11       Moreover, the agency reasonably found that Petitioners

12   failed to establish a pattern or practice of persecution of

13   ethnic Chinese or Christians in Indonesia.   See 8 C.F.R.

14   § 1208.16(b)(2).   The agency here considered the evidence of

15   conditions in Indonesia and reasonably found that the

16   evidence in the record, which included several U.S.

17   Department of State reports, indicated that the Indonesian

18   government generally respected religious freedom, and had

19   instituted reforms intended to promote religious and

20   cultural tolerance.   Furthermore, contrary to Petitioners’

21   contention, the newspaper articles relied on in their brief

22   do not evidence a rise in the level of persecution of


                                   4
 1   Chinese Christians in Indonesia; they merely describe

 2   indiscriminate terrorist attacks in Bali and other parts of

 3   Indonesia.   Thus, in light of the record evidence, the

 4   agency reasonably found that Petitioners failed to

 5   demonstrate a pattern or practice of persecution against

 6   Chinese Christians in Indonesia.       See 8 C.F.R. §

 7   1208.16(b)(2).

 8       Finally, we decline Petitioners’ invitation to remand

 9   this case to the agency for a more precise statement of its

10   pattern or practice standard.       While we have encouraged the

11   agency to elaborate upon the standard it applies in

12   analyzing such claims, see Mufied v. Mukasey, 508 F.3d 88,

13   92-93 (2d Cir. 2007), where, as here, “the [agency]

14   explicitly discussed the pattern or practice claim and the

15   record includes substantial documentary evidence regarding

16   the conditions in [Petitioners’] homeland, we are able to

17   reach the conclusion that the agency’s decision was not

18   erroneous,” Santoso, 580 F.3d at 111 n.1.

19       For the foregoing reasons, the petition for review is

20   DENIED.

21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe, Clerk
23
24



                                     5